Citation Nr: 0412798	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury, status post cartilage removal and anterior 
cruciate ligament (ACL) repair, currently rated as 20 percent 
disabling, with an additional 10 percent evaluation for 
arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1976 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied an increased evaluation for 
postoperative residuals of a right knee injury.  The veteran 
subsequently perfected this appeal.

The veteran also has an appeal pending for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151.  The Board most recently denied this claim in 
September 2001.  The veteran appealed this decision to the 
Court of Appeals for Veterans Claims (CAVC).  By Order dated 
in November 2003, the CAVC vacated the Board's September 2001 
decision and remanded to the Board for further adjudication.  
In February 2004, a notice of appeal was filed in the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In light of the appeal to the Federal Circuit, the 
Board does not currently have jurisdiction over the 
Section 1151 claim and will not be able to proceed until the 
CAVC has issued a mandate.  

In May 2001, Ms. Lieberman submitted a Legal Representation 
Agreement between her and the veteran, indicating that she 
agreed to provide legal services in connection with the 
remand of his Section 1151 claim from the CAVC.  

In March 2004, the Board sent the veteran a letter, which in 
pertinent part noted that his private attorney's power of 
attorney (POA) appeared limited to his Section 1151 claim, 
and that the claim that was currently before the Board was 
entitlement to an increased rating for a right knee 
disability.  The Board provided the veteran a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative and also a VA Form 21-22a, Appointment of 
Individual as Claimant's Representative.  

The veteran subsequently submitted a VA Form 21-22 in favor 
of Paralyzed Veterans of America (PVA).  Thereafter, the 
Board sent the private attorney a letter indicating that her 
POA was revoked.  

On April 27, 2004, the Board received a letter from the 
veteran indicating that he misunderstood the previous letter 
and did not intend this to interfere with his appeal.  He 
also submitted a VA Form 21-22a in favor of Ms. Lieberman.  
The attorney, however, did not sign this form.  

On review, it appears that the private attorney's 
representation has always been limited to the veteran's 
Section 1151 claim.  Although the veteran submitted a 
subsequent POA appointing PVA, his April 2004 correspondence 
appears to indicate that he did not intend to remove Ms. 
Lieberman as his representative on his Section 1151 claim.  
Ms. Lieberman has not indicated that she would be 
representing the veteran on his right knee claim, and 
therefore, the Board finds that PVA is his representative in 
this matter.

In the April 2004 informal hearing presentation, the 
veteran's representative requested consideration of an award 
for convalescence as provided by 38 C.F.R. § 4.30, based on 
the veteran's February 2004 right unicondylar knee 
arthroplasty.  This matter is referred to the RO for the 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

In November 2002, the RO notified the veteran that his appeal 
had been certified to the Board and that he had 90 days from 
the date of the letter to send additional evidence concerning 
his appeal.  In March 2004, the veteran submitted additional 
evidence.

The Board acknowledges that the newly submitted evidence was 
not received within 90 days, as requested in the November 
2002 letter.  On review, the veteran submitted VA medical 
evidence for the period from approximately February 2003 to 
February 2004 regarding treatment for his right knee.  This 
evidence is pertinent to the veteran's claim for increase.  
The evidence post-dates the 90-day period and could not have 
been submitted within the requested time frame.  Therefore, 
the Board accepts the new evidence for consideration.

In the April 2004 informal hearing presentation, the 
veteran's representative indicated that the above-referenced 
evidence was submitted without a waiver and that the case 
should be remanded to the RO for initial consideration.  

The United States Court of Appeals for the Federal Circuit 
recently invalidated 38 C.F.R. § 19.9(a)(2) (which allowed 
the Board to undertake the action necessary for a proper 
appellate decision) because, in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board no longer has the authority to decide claims based 
on the new evidence that it receives without obtaining a 
waiver from the appellant of his or her right to have the new 
evidence initially considered by the RO.  No such waiver is 
of record in this case.  The result is that the RO must 
review the evidence and readjudicate the claim for increase.  

On review of the file, the Board also finds that additional 
development is appropriate.  The veteran submitted VA medical 
records for the period from approximately February 2003 to 
February 2004.  The veteran filed his claim for an increased 
evaluation in February 2001.  Thus, the RO should request all 
VA treatment records related to the veteran's right knee for 
the period from February 2000 to February 2003, and from 
February 2004 to the present.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain the veteran's 
medical records regarding treatment for 
his right knee disability from the VA 
medical center (VAMC) in Little Rock for 
the periods from February 2000 to 
February 2003; and from February 2004 to 
the present.  All records obtained should 
be associated with the claims folder.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for a right knee disability.  All 
applicable laws and regulations, 
including Diagnostic Code 5055, should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


